DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 1, 2019, January 3, 2020, and February 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group II, claims 18-21 and 28-30 in the reply filed on July 13, 2022 is acknowledged.  The traversal is on the ground(s) that the independent claims may be searched together without presenting an undue burden on examiner.  This is not found persuasive because there is an undue burden, as Group II requires specific manufacturing/filling steps not required by the other claims, for example those related to sterilization and aseptic environments as well as the temporary seal specifically used for filling and not in the final product (see Group II claims and Figures 10A-10D).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17, 22-27, and 31-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-20, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 5,267,646) in view of Gustafsson et al. (US 6,007,529).
Regarding claim 18, Inoue discloses a multiple chamber container (see Figs. 5a-5e) formed and filled by a method (see Figs. 5a-5e) comprising: forming at least one strong seal around a periphery of first and second sheets (see Fig. 5a, col. 5, ll. 36-40, three sides are strong seal around periphery) so as to leave an opening between the first and second sheets (see Fig. 5a, opening above chamber portion 1A); forming a mixing peel seal 4 between the first and second sheets so as to separate a diluent chamber 1A from a powdered drug chamber 1B (see Fig. 5a, col. 5, ll. 44-49,61-62 describing liquid/diluent chamber and power chamber, col. 3, ll. 9-14, col. 6, ll. 32-34 for medical liquid and powder; col. 10, ll. 59-60, medicinal preparations in both chambers 1a, 1b); adding diluent to the diluent chamber (see col. 5, ll. 47-49); sterilizing the multiple chamber container including the diluent (see col. 5, ll. 49-51); adding powdered drug to the powdered drug chamber through a cut opening (see col. 5, ll. 53-62); and strong sealing the cut opening so as to be closed (see col. 5, ll. 65-66).
Inoue does not disclose forming a temporary peel seal across the opening, opening the temporary peel seal in an aseptic environment and adding powdered drug to the powdered drug chamber through the opening.
Gustafsson discloses a method of filling a chamber of a multiple chamber container by having an opening of a chamber be a temporary peel seal that can be opened the moment before the chambers are filled and strong sealed afterwards (see col. 14, ll. 18-40, alternate means to form temporary opening for filling in form of peeling means). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Inoue include the opening having a temporary peel seal that is opened, with the powdered drug then added to the powdered drug chamber through the opening of the temporary peel seal before being strong sealed, as Gustafsson discloses this step, and as doing so would make the process smoother as it would reduce the number of operations/steps required in order to open the opening and fill the powdered drug chamber. 
Additionally, Inoue discloses in the embodiment of Figures 6a-6j opening the opening and filling the powdered drug chamber in an aseptic environment (see col. 6, ll. 50-59). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the opening of opening in an aseptic environment, as disclosed by Inoue, in order to maintain sterility of the container and contents. 
Regarding claim 19, teachings of Inoue and Gustafsson are described above, with these references discloses the opening is a first opening (see rejection of claim 18, opening discussed can be interpreted as a “first opening”), and Inoue further discloses wherein forming the at least one strong seal around the periphery of the first and second sheets includes leaving a second opening between the first and second sheets for filling the diluent (see Fig. 5a, opening above diluent chamber 1B, col. 5, ll. 47-49).
Regarding claim 20, teachings of Inoue and Gustaffson are described above and Inoue further discloses strong sealing the second opening so as to be closed prior to sterilizing the multiple chamber container (col. 5, ll. 50-52).
Regarding claim 28, Inoue discloses a multiple chamber container (see Figs. 5a-5e) formed and filled by a method (see Figs. 5a-5e) comprising: forming at least one strong seal around a periphery of first and second sheets (see Fig. 5a, col. 5, ll. 36-40, three sides are strong seal around periphery) so as to leave first and second openings between the first and second sheets (see Fig. 5a, opening above chamber portion 1A is first opening and opening above chamber 1B is second opening); forming a mixing peel seal 4 between the first and second sheets so as to separate a diluent chamber 1A from a powdered drug chamber 1B (see Fig. 5a, col. 5, ll. 44-49,61-62 describing liquid/diluent chamber and power chamber, col. 3, ll. 9-14, col. 6, ll. 32-34 for medical liquid and powder; col. 10, ll. 59-60, medicinal preparations in both chambers 1a, 1b); adding powdered drug to the powdered drug chamber through a cut opening around the location of the first opening (see col. 5, ll. 53-62); strong sealing the cut opening so as to be closed (see col. 5, ll. 65-66); adding diluent to the diluent chamber through the second opening (see col. 5, ll. 47-49); sterilizing the multiple chamber container including the diluent (see col. 5, ll. 49-51); and strong sealing the second opening so as to be closed (see col. 5, ll. 49-51).
Inoue does not disclose forming a first temporary peel seal across the first opening, forming a secondary temporary seal across the second opening; opening the first temporary peel seal in an aseptic environment and adding powdered drug to the powdered drug chamber through the first opening; and opening the second temporary peel seal in an aseptic environment and adding diluent to the diluent chamber through the second opening.
Gustafsson discloses a method of filling a chamber of a multiple chamber container by having an opening of a chamber be a temporary peel seal that can be opened the moment before the chambers are filled and strong sealed afterwards (see col. 14, ll. 18-40, alternate means to form temporary opening for filling in form of peeling means). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Inoue include the first and second openings having a temporary peel seal that is opened, with the powdered drug then added to the powdered drug chamber through the first opening of the temporary peel seal before being strong sealed and the diluent added to the diluent chamber through the second opening, as Gustafsson discloses using an opening with a temporary peel seal to fill a chamber, and as doing so would make the process smoother as it would reduce the number of operations/steps required in order to open each opening and fill each chamber. 
Additionally, Inoue discloses in the embodiment of Figures 6a-6j opening the opening and filling a chamber in an aseptic environment (see col. 6, ll. 50-59). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the opening of each opening in an aseptic environment, as disclosed by Inoue, in order to maintain sterility of the container and contents. 
Regarding claim 30, teachings of Inoue and Gustafsson are described above and Inoue further discloses the first opening extend along the powdered drug chamber and the second opening extending along the diluent chamber (see Fig. 5a), and the associated temporary peel seals of Inoue and Gustafsson (see rejection of claim 28), due to their position across each opening, would also extend across the required chambers. 
Claim(s) 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Gustafsson as applied to claims 18 and 28 above, respectively, and further in view of Balteau et al. (US 2007/0261974).
Regarding claim 21, teachings of Inoue and Gustafsson are described above and Inoue further discloses an outlet of the multiple chamber container (see Fig. 5a; col. 5, l. 42), but these references do not specifically teach forming a delivery peel seal between the powdered drug chamber and the outlet of the multiple chamber container. 
	Balteau discloses a multiple chamber container forming and filling method (see Figs. 1, Abstract, para. 39-40), the container having two filled chambers 34, 36 (see Fig. 1, para. 40) and an outlet 16 (see Fig. 1, para. 45), and forming a delivery peel seal 20 between the outlet and both chambers (see Fig. 1, para. 45) such that the outlet is isolated from the chambers (see para. 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include forming a delivery peel seal between the chambers and the outlet in order to isolate the outlet from the chambers, as disclosed by Balteau. This would allow for a more thorough mixing of diluent and powdered drug before the diluent and drug get to the outlet. 
Regarding claim 29, teachings of Inoue and Gustafsson are described above and Inoue further discloses an outlet of the multiple chamber container (see Fig. 5a; col. 5, l. 42), but these references do not specifically teach forming a delivery peel seal between the powdered drug chamber and the outlet of the multiple chamber container. 
	Balteau discloses a multiple chamber container forming and filling method (see Figs. 1, Abstract, para. 39-40), the container having two filled chambers 34, 36 (see Fig. 1, para. 40) and an outlet 16 (see Fig. 1, para. 45), and forming a delivery peel seal 20 between the outlet and both chambers (see Fig. 1, para. 45) such that the outlet is isolated from the chambers (see para. 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include forming a delivery peel seal between the chambers and the outlet in order to isolate the outlet from the chambers, as disclosed by Balteau. This would allow for a more thorough mixing of diluent and powdered drug before the diluent and drug get to the outlet. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16415767 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of copending Application No. 16415767 (reference application), hereinafter ‘767. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 18, claim 1 of ‘767 discloses all limitations required by claim 18.
Regarding claim 19, claim 2 of ‘767 discloses all limitations required by claim 19.
Regarding claim 20, claim 3 of ‘767 discloses all limitations required by claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 5,176,634), disclosing a multiple chamber container formed and filled with diluent and powder chambers and a delivery peel seal between the chambers and an outlet; Knerr et al. (US 6,645,191) discloses forming a delivery peel seal 5 between an outlet 8 and chambers 2, 3 of a multiple chamber container; and Yoshida et al. (US 4,961,495) disclose forming and filling of a multiple chamber container via an opening of each chamber that was then sealed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781